DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 3 and 7-11 have been cancelled.  Claims 1-2 and 4-6 have been amended, and are pending and under examination.
Applicant's arguments, see p. 5-6, filed 5 July 2021, with respect to the objections to and rejections of claims 1-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the claims as amended.
	This action is non-final due to new grounds of rejection and objection.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
It is suggested to remove "the following features" in line 1 of claim 1 
It is suggested to remove "the following steps" in line 1 of claim 2
Appropriate correction is required.

Claim Interpretation
	The tildes present in the ranges in claims 1, 2, and 4 are being interpreted as "about."  E.g.: "the increment of percentage reduction of area of each pass is 0.01~0.1" is interpreted as the increment of percentage reduction of area of each pass is about 0.01-0.1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "non-circular elongated work/strain-induced martensite with an average short axis length of 20-500 nm and an average long axis length of 50-1000 nm" in lines 10-12.  There is insufficient written description in the specification as filed for this limitation.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the volume percent of martensite" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interface between martensite and austenite" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the thickness of the element segregation layer" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the average content of each element in the stainless steel" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 2 and 4-6, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
Claim 2 recites the limitation "the total reduction of area" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the reduction of area" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the sample material" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the pre-exponential factor" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites, in part, "deforming the sample at room temperature to a certain extent, wherein a multi-pass small deformation is adopted to gradually increase the extent of deformation, an increment of percentage reduction of area of each pass is 0.01~0.1, and the total reduction of area shall conform to formula (1)
	1-exp{-β[1-exp(-αε)]n}<0.3 (1)
	ε is the reduction of area,
	α is related to a stacking fault energy (SFE),
	β is a parameter related to a martensite phase transformation chemical driving energy of the sample material,
	n is the pre-exponential factor;"
It is unclear how the values ε, α, β, and n are determined.  Clarification is requested.
	Regarding dependent claims 4-6, these claims do not remedy the deficiencies of parent claim 2 noted above, and are rejected for the same rationale.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        

/Patricia L. Hailey/Primary Examiner, Art Unit 1732